PER CURIAM
Petitioner seeks judicial review of the final order of the Superintendent of the Oregon State Penitentiary finding petitioner guilty of violating OAR 291-105-015(4) (assault) and OAR 291-105-015(10) (disobedience of an order), contending that there is insufficient evidence to support the findings of the violations.
 There is sufficient evidence to support the finding that petitioner violated rule 4; however, there is insufficient evidence to permit a finding that petitioner violated rule 10. That rule requires that the order be communicated to the inmate. Here the record shows that petitioner speaks Spanish and that he did not understand the order given to him. The superintendent concedes that the finding of disobedience cannot stand.
Accordingly, we reverse that part of the order finding that petitioner violated OAR 291-105-015(10). In all other respects, the order is affirmed.